Ingraham, J.
I concur in reversing the order below as to Kennedy and Davis.
The commissioners may have power by rules to provide that, for reasons of their own, officers in their employ shall be deemed always on duty; but no such regulation can alter the meaning of the terms used in the statute, “ actually on duty.” Though they may be deemed to be on duty, yet, if they are not actually on duty, the officers are liable to arrest, and to be served with subpoenas. We must look at the object of the provision to ascertain the intent of the legislature. That Evidently was to prevent an arrest, etc., while the officer was actually discharging his public duties, so as to prevent the possibility of arresting one of their officers while actually in the public employ. But when some other officer has temporarily taken his place, it cannot be said that he is actually on duty, although for police purposes they provide that they shall be deemed to be so.
The reduction of the bail by the justice at chambers was a matter of discretion, With which, under ordinary circumstances, we do not interfere.